Citation Nr: 1752790	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted for the claimed disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1951 to March 1954.  He died in April 2014.  His surviving spouse has been properly substituted as the appellant for the purposes of claims pending before VA at the time of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his spouse, the current appellant, testified before a VA Decision Review Officer at a December 2013 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A July 2001 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.

2. Evidence received since the July 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the claim of service connection.

3. A low back disability was not manifest in active service and is not otherwise etiologically related to such service, nor was arthritis of the low back manifest to a compensable evaluation within one year of service discharge.


CONCLUSIONS OF LAW

1. The July 2001 rating decision which denied the Veteran's claim of service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2012).

2. Evidence received since the July 2001 rating decision in connection with the claim of entitlement to service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. A low back disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran and substituted appellant have been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified have been obtained, and VA examinations and medical opinions have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the appellant fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in May 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The Veteran's claim of entitlement to service connection for a low back disability was denied in a July 2001 rating decision in which VA determined that the Veteran was not then diagnosed with a low back disability that was etiologically related to his active service.  The Veteran was notified and provided notice of his procedural and appellate rights.  He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the July 2001 denial.  Therefore, the July 2001 rating decision is final.  38 U.S.C. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2001 rating decision includes testimony before a VA DRO, statements from the Veteran, and additional medical evidence.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the appellant's claim of service connection, as it provides a diagnosis of arthritis of the low back, which was absent at the time of the prior denial, and necessitates consideration of an alternate theory of entitlement.  See Shade, 24 Vet. App. at 118.  Consequently, the claim of entitlement to service connection for a low back disability must be reopened.

As the RO considered the appellant's claim on the merits in a February 2014 statement of the case, there is no prejudice to the appellant in the Board proceeding to adjudicating the underlying claim of service connection.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The appellant contends the Veteran suffered a low back disability directly related to his active military service.  However, while the evidence reveals that, prior to his death, the Veteran was diagnosed with degenerative joint and disc disease of the lumbar spine, the competent, probative evidence of record does not etiologically link the Veteran's disability to his service or any incident therein.  Service treatment records reflect that, in July 1953, a mortar shell hit the trench in which the Veteran was lying, knocking him unconscious.  At the time, he complained of a headache and neck stiffness, but did not complain of low back pain at any time during service.  While the Veteran's spine and musculoskeletal system was not examined at service discharge, the March 1954 Report of Medical Examination otherwise specifically notes there were no defects or diagnoses present at service separation.  As such, the Board finds that no chronic lumbar spine disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records indicate the Veteran was admitted to the Huntington, West Virginia, VA Medical Center in August 1954 for acute muscle spasms of the back that had begun six weeks prior, after separation from service.  The Veteran was fitted for a brace and diagnosed with acute myositis, dorsal lumbar region of the spine.

The Veteran was afforded a VA examination in October 2012, during which the examiner reviewed the entire claims file and elicited a history from the Veteran.  Importantly, the Veteran reported to the VA examiner that he remembered no specific injury to his back during service.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner opined that it is less likely than not that his current low back disability was etiologically related to his period of active service.  In this regard, the VA examiner noted that there is no evidence of a back injury during service and, following his admission for an episode of muscle spasms in August 1954, he did not begin to have back pain until the 1980s, nearly 30 years following service separation.  The VA examiner concluded, rather, that the Veteran's low back disability was due to years of employment as a laborer for a gas company.

In a March 2017 addendum opinion, the same VA examiner acknowledged an x-ray of the spine taken in August 1954 was interpreted as showing disc space narrowing at T11-T12, with lumbar spines being negative.  However, the examiner opined that this reading does not represent a manifestation of arthritis within one year of service discharge, noting that x-rays taken in October 2012 showed no disc space loss in the thoracic spine, only in the lumbar spine, and degenerative changes from T9-T11, but not T11-T12.  As such, the Board finds that service connection for arthritis of the lumbar spine is not warranted.  See 38 C.F.R. § 3.309(a).

In sum, the Board finds that there is no evidence of a chronic low back disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's degenerative joint and disc disease diagnosed before his death and his period of active service.  The preponderance of the evidence is against this aspect of the appellant's claim.  Neither the Veteran nor appellant have produced competent evidence or medical opinion in support of the current claim, and the October 2012 and March 2017 VA examiner's opinions weigh against the claim on both a direct and presumptive basis.

The Board acknowledges that the Veteran and appellant have claimed that his low back disability was directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, neither he nor the appellant are competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the lay assertions of medical diagnosis or etiology provided by the Veteran and appellant are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (West 2012).




ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Service connection for a low back disability for accrued benefits purposes is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


